             Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 1 of 34
                                                                          G~'F
                                                                               Page ID #:1
                                                                                                                                         t~    F f<
                                                                                                                            f
                                                                                                                                 ._
                                                                                                                        .   4~ i
 AO 9](Rev 11/82)                                             CRIMINAL COMPLAINT                                    ,
                                                                                                                    .


              UNITED STATES DISTRICT COURT                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                DOCKET NO.                                                            ~
                  UNITED STATES OF AMERICA                                                              ~   C~r~u~ l~ r                 ,..,,,.'~T
                                                                                                                                              .,
                                              V.                                                                ___.____                --

                                                                                MAGISTRATE'S CASE NO.                                 r~O~O
                                 VI CHI HUYNH,                                                                      JAN) 3 ~
                               a.k.a. "Alex Huynh"                              ~ ~ ~~~0
                                                                                                                T   LDI         C     FCALIDFOP~NIY
                                                                                                            C


                             Complaint for violation of Title 18, United States Code, Sections 1542 and 2(a)

  NAME OF MAGISTRATE JUDGE                                                                                          LOCATION
                                                                                UNITED STATES
  HONORABLE STEVE KIM                                                           MAGISTRATE JUDGE                    Los Angeles, California

  DATE OF OFFENSE                                  PLACE OF OFFENSE             ADDRESS OF ACCUSED(IF KNOWN)

  July 13, 2018                                    Los Angeles County

  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

                                                              [18 U.S.C. §§ 1542 and 2(a)]

     On or about July 13, 2018, in Los Angeles County, within the Central District of California, defendant VI
 CHI HUYNH,also known as "Alex Huynh"("defendant") did willfully and knowingly furnish to another for
  use, and aided and abetted the use, of a passport bearing the name of P.L. and ending in the numbers 8408,
  which had been issued der the authority of the United States, and the issuance of which was secured by
 reason of a„~ls tatem t made in the application, which falsely stated that the photograph submitted in the
 applicatior~as ~a;~ nui ,current photograph of P.L. Defendant furnished said passport to another for use, and
 Wiled and ~tte.~~us ,of said passport, which was used to travel outside ofthe United States on or about
 ~Tyly 21, 20 .8, iirv~l'ati
                    `,          n of Title 18, United States Code, Sections 1542 and 2(a).
   3                  _ ~... ta

      }                             ,~<,
                            C,,~~ _` ,. ..3
  >.~F
                   ri:;;~
                   ~        -? ~'~'J
  ~....1
                   ~Z       1."'

 BASIS OF COMI INAI~='S CHASE AGAINST THE ACCUSED:
              ~y           ~~
           (See attached affidavit which is incorporated as part of this Complaint)

 MATERIAL WITNESSES IN RELATION TO THIS CHARGE: NIA


                                                               SIGNATURE OF COMPLAINANT
 Being duly sworn, I declare that the
 foregoing is true and correct to the                          JAMAAL WESTBY
 best Of 1Tly ICT10WIeC~ge.                                    OFFICIAL TITLE
                                                               Special Agent, Federal Bureau of Investigation
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAGISTRATE JUDGE<'~                                                                                           DATE

                                                                                                                            January 13, 2020
~'~ See Federal Rules of Criminal Procedure 3 and 54
AUSA Catherine Ahn ext. 2424                   REC: Detention                      STEVE KIM
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 2 of 34 Page ID #:2



                               'A L7L~TT'A[1TT




I, Jamaal Westby, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and arrest warrant against VI CHI HUYNH, also known as

"Alex Huynh" ("HUYNH"), for violations of Title 18, United

States Code, Sections 1542 and 2(a) (Use of a Passport Secured

b y False Statement and Aiding and Abetting).

     2.    This affidavit is also made in support of an

application for a warrant to search the person of HUYNH as

described more fully in Attachment A-1, and the person of

MICHAEL LE, also known as ~~Vu Anh Le," as described more fully

in Attachment A-2.

     3.    The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. ~ 3146(a)(1) (Failure to Appear after Pre-Trial Release);

18 U.S.C. ~ 2(a) (Aiding and Abetting); 18 U.S.C. ~ 3 (Accessory

After the Fact); 18 U.S.C. ~ 1546 (Fraud and Misuse of Visas,

Permits, and Other Documents); 18 U.S.C. ~ 1542 (False Statement

in a Passport and Use of a Passport Secured by False Statement);

18 U.S.C. ~ 1028A (Aggravated Identity Theft); and 18 U.S.C.

~ 371 (Conspiracy) (collectively, the "Subject Offenses"), as

described more fully in Attachment B.            Attachments A-1, A-2, and

B are incorporated herein by reference.

     4.    The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and



                                     1
 Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 3 of 34 Page ID #:3




 information obtained from various law enforcement personnel and

 witnesses.   This affidavit is intended to show merely that there

 is sufficient probable cause for the requested complaint, arrest

 warrant, and search warrant and does not purport to set forth

 all of my knowledge of or investigation into this matter.

 Unless specifically indicated otherwise, all conversations and

 statements described in this affidavit are related in substance

 and part only.

           II. BACKGROUND OF SPECIAL AGENT      JAMAAT.   y~STBY

     5.    I am a Special Agent with the Federal Bureau of

Investigation (~~FBI")     I have been a FBI Special Agent since

September 2017, and prior to this assignment, I was a sworn

Federal Officer with U.S. Customs and Border Protection from 2011

to 2017.   I am currently assigned to the Los Angeles Field

Office, Los Angeles International Airport squad, in Los Angeles,

California.   I have completed 22 weeks of training at the FBI

Academy in Quantico, Virginia, where I received formal training

in national security and criminal investigative techniques.

                   III. STJN~lARY OF PROBP,BLE CAUSE1

      6.   On January l6, 2018, LE was charged in a 22-count

 First Superseding Indictment that alleged violations of 18

 U.S.C. ~§ 1344 (Bank Fraud) and 1028A (Aggravated Identity


     1 Unless otherwise specified, the interviews referenced in
this report were conducted by or with the assistance of FBI
Special Dana Murphy and the financial records, travel records,
and the results of digital devices searches referenced herein
were reviewed by or with the assistance of Special Agent Murphy.
Unless otherwise specified, my knowledge of those interviews,
records, and the results of digital device searches are
generally based on my discussions with Special Agent Murphy
and/or my review of relevant reports.
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 4 of 34 Page ID #:4




Theft).   See United States v. Michael Le, No. 2:17-CR-0055-RGK,

Dkt. 98 (C.D. Cal. Jan. 16, 2018).       LE had previously been

arrested pursuant to a complaint filed on August 23, 2017 and

initially indicted on September 6, 2017.        (See id., Dkt. 1, 22.)

In July 2018, LE absconded from pre-trial supervision and used a

passport bearing numbers ending in 8408 (the "8408 passport")

and the name of Pierre Lez (`~P.L.") to board a flight from

Mexico to Vietnam.    LE left behind multiple former romantic

partners as well as HUYNH, who had previously identified himself

as LE's fiance and, according to financial records, had helped

LE transfer significant amounts of money from accounts in LE's

name to accounts in HUYNH's name while LE was detained.3

     7.   A search of HUYNH's digital devices revealed

Vietnamese-language messages between LE and HUYNH that took

place after LE's flight from prosecution, in which LE and HUYNH

discussed arrangements for LE to use the passport of an



     2 There is no known familial or romantic relationship
between P.L. and defendant MICHAEL LE.
     3 On October 29, 2018, the Honorable Alexander F. MacKinnon,
United States Magistrate Judge for the Central District of
California, signed a warrant authorizing the search of HUYNH's
person, which included authorization to search and seize any and
all clothing and personal belongings, digital devices,
backpacks, wallets, briefcases, purses, and bags that were
within HUYNH's immediate vicinity and control at the location
where the search warrant was executed. (See Case No. 2:18-mj-
2865, Search Warrant Affidavit and Attachments A and B.) The
affidavit for the warrant is incorporated herein by reference.
     In addition, on August 20, 2019, the Honorable Alka Sagar,
United States Magistrate Judge for the Central District of
California, authorized two additional federal search warrants
pursuant to 18 U.S.C. § 2703, et seq. (See Case Nos. 19-mj-3434
and 19-mj-3435 (filed under seal) (`ALE 2703 Warrants").) The
affidavits are also incorporated herein by reference.



                                    3
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 5 of 34 Page ID #:5




individual identified as ~~Pierre," who Special Agent Dana Murphy

identified as P.L. based on HUYNH's contact list.          According to

an FBI interview with P.L., P.L. lived with LE and HUYNH from

November 2017 to February 2018 after moving to Los Angeles from

Texas.4   P.L. further stated that LE and HUYNH had been married

in a ceremony that was witnessed only by P.L. and LE's sister.

Los Angeles County records confirm that LE and HUYNH were

married on or about November 29, 2017.

     8.   Records from the U.S. State Department showed that a

passport renewal application for P.L. had been submitted in June

2018, using P.L.'s real name and birthdate but bearing LE's

photograph.   The application included instructions to mail the

passport."In Care of" HUYNH to an address that corresponded to a

Post Office (~~P.O") box rented solely by HUYNH.        As a result of

the June 2018 passport application, a U.S. passport bearing

P.L.'s real name and birthdate, but bearing LE's photograph, was

issued with numbers ending in 8408 (~~the 8408 passport").

Travel records show that on or about July 21, 2018,

approximately two weeks after LE's location monitor stopped

communicating, someone used the 8408 passport to fly from

Tijuana to Vietnam.



     q On March 11, 2019, a federal search warrant to search the
person of P.L. was authorized by the Honorable Joseph C. Spero,
U.S. Chief Magistrate Judge for the Northern District of
California. (See Case no. 3:19-70370, Search Warrant Affidavit
and Attachments A, B, and C.) Based on the information the FBI
case agent had at the time, it appeared that P.L. had admitted
to knowing he had been issued the 8408 passport in a subsequent
passport application; however, the case agent has since learned
that the reference to the 8408 passport was made by a State
Department reviewer, and not P.L.


                                    0
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 6 of 34 Page ID #:6




                   IV. STATEMENT OF PROBABLE CAUSE

     9.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    Background on LE's Bank Fraud Schemes and Use of
           Romantic Partners' Accounts5

     10. According to financial records obtained by the FBI, LE

used bank accounts belonging to himself, as well as accounts

belonging to family members and romantic partners, to perpetrate

bank fraud schemes against Alliant Credit Union ("Alliant") and

his former employer, Breitburn Energy Partners ("Breitburn").

The account holders for the accounts used by LE to transfer

funds derived from his fraud scheme include LE's parents, H.L.

and A.L., as well as four of LE's current and former romantic

partners, H.N., D.P., T.S., and HUYNH.

     11.   Financial institution records further showed that LE

fraudulently opened an account with Alliant in the name of his

father, H.L. (the ~~ACU account"), and used accounts belonging to

H.L., A.L., D.P., and T.S. in or before June of 2015 to transfer

and receive funds related to the ACU account.         Specifically, LE

would transfer funds into the ACU account, transfer funds out,

and then claim the initial incoming transfer had been

unauthorized, which required ACU to "reimburse" the funding

account.   LE also submitted fraudulent payment requests to his


      5 The facts in this section are as alleged in a criminal
complaint signed by FBI Special Agent Dana Murphy and authorized
b y the Honorable Charles F. Eick, United States Magistrate Judge
(~~Complaint"), and in the First Superseding Indictment. See Le,
No. 2:17-CR-0055-RGK at Dkts. 1, 98. The Complaint and First
Superseding Indictment are incorporated herein by reference.


                                    5
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 7 of 34 Page ID #:7




former employer, Breitburn, ostensibly on behalf of Breitburn

clients, taxing agencies, and contractors, and then cashed the

resulting check into H.N.'s account for eventual transfer by LE

to himself or to A.L.'s account.

     12. Based on FBI interviews with H.N., D.P., and T.S. —

all former romantic partners of LE — LE encouraged his former

romantic partners to open accounts and/or obtain safe deposit

boxes at various financial institutions.        LE also used financial

accounts already opened by H.N., D.P., and T.S.         LE then used a

ruse of paying bills, wiring monies as gifts, or managing

business transactions as a way to obtain continued access to the

accounts.    According to an FBI interview with T.S., T.S. and LE

lived together until approximately August 2017.6

     13. On August 24, 2017, LE was arrested at the Los Angeles

International Airport while attempting to board a flight to

Taipei, Taiwan, which - based on my discussions with Special

Agent Murphy and my training and experience as an FBI Special

Agent in LAX - I know is a common stopover city for flights to

Vietnam.    LE was arrested by Special Agent Murphy pursuant to a

complaint and arrest warrant.      Following his arrest at LAX, LE

was detained at the Metropolitan Detention Center ("MDC") from

August 25, 2017, to October 13, 2017.        According to information

provided by Special Agent Murphy, shortly after LE's arrest,


     6 The FBI has interviewed T.S. multiple times during the
initial investigation and following LE's flight from
prosecution. T.S. has no prior criminal history, and while
T.S.'s information is largely consistent and T.S. had minimal
contact with LE following LE's flight from prosecution,
telecommunications records indicate that T.S. was in more
contact with LE than disclosed during the interviews.
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 8 of 34 Page ID #:8




HUYNH appeared at one of LE's detention hearings and identified

himself as LE's fiance in a letter provided to the Court for its

consideration.

     14. Jail call records obtained from MDC and reviewed by

FBI revealed that, during LE's detention from August 25, 2017,

to October 13, 2017, LE and HUYNH were in constant

communication.    During this time period, LE's detention and

potential bail conditions were being litigated, and, among other

things, a condition was placed on LE's pretrial release that

would have required LE to not "sell, transfer, or give away any

asset valued at $10,000 or more without notifying and obtaining

permission from the Court."      (See Le, No. 2:17-CR-0055-RGK, at

Dkt. 31 (Minutes of the Detention Hearing and Release

Conditions).)    However, according to discussions with the

Pretrial Services Office in October 2017, these conditions would

not apply until LE was released from detention.         Financial

records obtained and reviewed by FBI show that on or about

September 1, 2017, LE granted HUYNH power of attorney, and LE

and HUYNH transferred and attempted to transfer funds from

financial accounts in LE's name or under LE's control to

accounts in HUYNH name.'

     15. Following LE's arrest, LE was indicted with violations

of 18 U.S.C. ~~ 1344 and 1028A (Bank Fraud and Aggravated

Identity Theft), which was superseded on January 16, 2018 by a



       For further detail on the account transfers, see
Affidavit, ~~ 12-19, Search Warrant for the Person of HUYNH,
Case no. 18-mj-2865, and Affidavits, ~~ 16-22, LE 2703 Search
Warrants.


                                    II
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 9 of 34 Page ID #:9




22-count indictment charging LE with 21 counts of Bank Fraud and

one count of Aggravated Identity Theft.

     16. In July 2018, T.S. informed FBI that HUYNH had moved

in and lived with LE after T.S. and LE's separation until

approximately early 2018, when — according to information

provided by LE to T.S. — LE asked HUYNH to move out.          However,

according to an FBI interview with P.L., HUYNH and LE were

married prior to LE's flight from prosecution, but the marriage

was not widely publicized and witnessed only by P.L. and LE's

sister.   According to Los Angeles County public records, LE and

HUYNH were married on or about November 29, 2017.

    B.    A Fraudulently Obtained Passport Bearing P.L.'s Name
          and LE's Photograph is Sent to HYUNH and Used by LE to
          Flee to Vietnam in July 2018

     17. On or about July 6, 2018, LE absconded from pre-trial

supervision after signing a plea agreement in which LE admitted

to violations of 18 U.S.C. ~ 1344 (Bank Fraud).         (See Le, No.

2:17-CR-0055-RGK at Dkt. 113, Plea Agreement.)         Based on

information provided by the Pretrial Services Office and

reviewed by Special Agent Murphy, LE's location monitor was last

seen communicating on or about July 6, 2018 at 8:01 p.m. before

ceasing transmission.     LE did not respond to attempts by the

Pretrial Services Office to communicate with him, and a warrant

was issued for LE's arrest on July 10, 2018.         LE further failed

to appear at his July 23, 2018 change of plea hearing before the

Honorable R. Gary Klausner.      (See id., Dkt. 118.)

     18. In October 2018, travel records revealed that that

HUYNH was on a return flight landing in Los Angeles, following a
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 10 of 34 Page ID #:10




trip to Vietnam.     HUYNH was searched pursuant to a federal

search warrant and interviewed at the airport.          I participated

in the search and interview of HUYNH, and saw that a phone

 number was written on HUYNH's arm.       I later shared the phone

 number with Special Agent Murphy, who determined that it was the

phone number for LE's defense attorney.

      19.   As a result of the October 2018 search, the FBI seized

and searched HUYNH's digital devices.        The search revealed

photographs taken during HUYNH's trip that confirmed that HUYNH

had visited LE, who was residing in Vietnam.         The search further

revealed messages between HUYNH and LE that show, among other

things, LE and HUYNH making arrangements for LE to obtain a

passport from a person named ~~Pierre."       Special Agent Murphy

reviewed HUYNH's list of contacts for individuals named Pierre

and found an entry for P.L.B

      20. .Messages reviewed by Special Agent Murphy from on or

about October 4, 2018 show LE telling HUYNH to have P.L. "take

care of his passport situation             so he doesn't get in

trouble."    LE also told HUYNH he was `worried for [P.L.] because

if he messes up he will get in trouble," and instructed HUYNH to

offer P.L. $5,000.     The application used by LE and HUYNH to

communicate is "Viber," an Internet-based application that

allows users to make audio calls, including international calls,

to other Viber users.




     8 The messages were in Vietnamese and were reviewed with the
assistance of an FBI Vietnamese language translator.
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 11 of 34 Page ID #:11




       21. According to State Department records, in June 2018, a

 passport renewal application was submitted using P.L.'s name and

 birthdate, but bearing a photograph that Special Agent Murphy

 recognized to be LE, not P.L.      Special Agent Murphy recognized

the photograph to be LE based on her review of records in this

case, including LE's California Department of Motor Vehicle's

photograph and her prior interaction with LE.          Furthermore, the

passport application listed as its mailing address the following

address:     "10643 Valley Blvd Unit C #126            In Care Of - Vi

Huynh" (the `Valley Boulevard location").

       22.   On April 29, 2019, Special Agent Murphy traveled to

the Valley Boulevard location and determined that the address

corresponded to a business called "The UPS Store."          Special

Agent Murphy interviewed S.C., the owner of The UPS Store, who

recognized the address as corresponding to a P.O. box that was

rented solely by HUYNH.      S.C. remembered HUYNH because HUYNH had

attempted to receive mail for another person at the P.O. box.

According to S.C., HUYNH was told that HUYNH was not allowed to

receive mail for individuals who were not named on the rental

application, and if HUYNH wanted to add more persons to the P.O.

box rental application, they would need to personally appear.

S.C. further stated that only the persons named on the rental

application are allowed to collect mail from the rented P.O.

box.   S.C. showed Special Agent Murphy a piece of mail addressed

to LE that HUYNH had received at his P.O. box around April 29,

2019, after S.C. warned HUYNH that he could not receive mail

addressed to other persons.



                                    x[17
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 12 of 34 Page ID #:12




     23.   According to State Department records reviewed by

State Department Special Agent Luke Williamson, as a result of

the fraudulent passport application, a passport was issued under

the authority of the United States government with numbers

ending in 8408.    The 8408 passport was issued bearing P.L.'s

name and birthdate, but included LE's photograph.          According to

State Department records, the 8408 passport was mailed from

Portsmouth, New Hampshire, on or about July 13, 2018, to the

same address listed in the fraudulent passport application —

specifically, to HUYNH's P.O. box at the Valley Boulevard

location, ~~In Care Of - Vi Hyunh."

     24.   Travel records show that, on or about July 21, 2018,

someone used the 8408 passport to fly from Tijuana to Vietnam.

Based on travel records showing that someone using the 8408

passport flew from Tijuana to Vietnam on or about July 21, 2018,

and LE's failure to respond to his supervising Pre-Trial

Services officer after his location monitor ceased communicating

on or about July 6, 2018, I believe the LE crossed out of the

United States to Mexico sometime on or after July 6, 2018, and

used P.L.'s 8408 passport to flee to Vietnam.

      25. I know from my training and experience that

individuals, such as LE, who are experienced in bank fraud may

use multiple financial accounts, including accounts not in their

name, to transfer funds related to their fraud schemes.            I also

know from my training and experience that fugitives from justice

may use fraudulently obtained or fraudulently altered forms of

identification and accounts to obscure their identities and



                                    11
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 13 of 34 Page ID #:13




 locations from law enforcement.         Fugitives from justice may use

 sources of funding based on their fraudulently obtained

 identities, such as accounts in names that are not their own, as

 well as sources of funding that cannot be directly traced to

 their real identities, such as cash, accounts held in the name

 of uncharged associates, or other items of value, in order to

 avoid attribution or detection by law enforcement.          Based on the

 information obtained through the course of the investigation

into LE's charged conduct, in which LE used accounts in the

 names of former romantic partners to transfer funds related to

 his fraud schemes, financial records showing accounts being

transferred out of funds in LE's name into accounts in HUYNH's

name during LE's post-arrest detention, HUYNH's involvement in

obtaining the 8408 passport and LE's request that HUYNH provide

funds to P.L., I believe there is probable cause to believe LE

is using fraudulently obtained identification documents to avoid

detection from law enforcement, that HUYNH helped LE

fraudulently obtain identification to avoid detection from law

enforcement, and that HUYNH is assisting LE in the transfer or

use of funds in a manner that avoids attribution to LE.

      26. In March 2019, Special Agent Murphy reviewed travel

records associated with P.L. and learned that P.L. was returning

to San Francisco International Airport from Vietnam, and

obtained a federal search warrant authorizing a search of P.L.'s

person.    P.L. consented to a voluntary interview on or about

March 12, 2019, and denied knowingly providing or assisting LE

in obtaining a new passport in P.L.'s name.          P.L. stated that he



                                    12
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 14 of 34 Page ID #:14




 simply believed he had lost his prior passport sometime between

August 2017 and February 2018, had never submitted the June 2018

 passport renewal application nor received the resulting 8408

 passport, and, based on P.L.'s belief that his passport had

gotten lost, submitted an application for a new passport in

November 2018.     P.L. stated that he had lived briefly with LE

and HUYNH in LE's residence in Los Angeles, California from

November 2017 to February 2018 after moving there from Texas,

and assumed it had gotten lost sometime during the move.            P.L.

further denied that he had been paid by either LE or HUYNH for a

new passport, and stated he had last communicated with LE and

HUYNH in April 2018.

     C.    HUYNH Applies for a New Passport in December 2018

      27. According to State Department records, in December

2018, shortly after HUYNH was stopped and interviewed at the Los

Angeles International Airport by FBI regarding LE's flight from

prosecution, HUYNH submitted a new passport application.            The

application lists HUYNH's name, birthdate, and appears to bear

HUYNH's photograph.      However, the application included a

Statement Regarding a Lost or Stolen U.S. Passport Book and/or

Card (Form No. DS-64 06-2015), in which HUYNH states, upon

penalty of perjury, that HUYNH had "left my passport book in the

backpack when my aunt cleaning my room she throw away the

backpack from the trash can of my aunts [sic] house 8374 Sierra

Bonita Ave Rosemead 91770 CA."

      28. As a result of HUYNH's passport application, HUYNH was

issued a new U.S. passport bearing the numbers ending in 7874



                                    13
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 15 of 34 Page ID #:15




 (the 7874 passport).     However, HYUNH still has, and has traveled

 using, his Vietnamese passport.         On or about January 16, 2019,

 according to travel records, HUYNH traveled to Vietnam using his

 Vietnamese passport ending in 0294 and returned to LAX on or

 about March 13, 2019 using the 7874 passport.

      29. On January 6, 2020, FBI Special Agent Murphy and State

 Department Special Agent Williamson traveled to the address

 associated with HUYNH's aunt on HUYNH's December 2018 U.S.

 passport application.     With the assistance of an FBI Vietnamese

 interpreter, the Special Agents interviewed HUYNH's aunt, Y.C.,

 and HUYNH's cousins, S.P. and V.D., who lived at the listed

 address.   According to Y.C., HUYNH does not have a room at the

listed address and she never threw away HUYNH's backpack or

anything belonging to HUYNH.       S.P., who owns the house at the

listed address, also informed the agents that HUYNH does not

live at that address and did not keep any personal belongings

there between 2017 and 2019.       S.P. also showed Special Agents

Murphy and Williamson recent social media postings by HUYNH

showing HUYNH in Thailand.       According to travel records, HUYNH

departed Los Angeles on an extended trip to Asia, including

Vietnam, in December 2019, and is expected to return in early

February 2020.     Based on HUYNH's ongoing relationship with LE,

HUYNH's prior trips to Vietnam to visit LE, the length of

HUYNH's trip to Asia, and its inclusion of a trip to Vietnam,

Special Agents Murphy and Williamson determined it was likely

HUYNH was visiting LE and may be traveling with LE in Thailand.




                                    ~~
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 16 of 34 Page ID #:16




  V.   TRAINING AND EXPERIENCE REGARDING BANK FRP,UD AND IDENTITY
                                  THEFT

       30.   Based on my training and experience and information

 obtained from other law enforcement officers who investigate

 identity theft, I know the following:

             a.   It is common practice for individuals involved in

identity theft, bank fraud, and access device fraud crimes to

possess and use multiple digital devices at once.          Such digital

devices are often used to facilitate, conduct, and track

fraudulent transactions and identity theft.         Suspects often use

digital devices to perpetrate their crimes due to the relative

anonymity gained by conducting financial transactions

electronically or over the Internet.        They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information or "profiles," often for the purpose

of establishing or modifying fraudulent bank accounts and/or

credit card accounts; (3) using fraudulently obtained bank

accounts and/or credit card accounts to make purchases,

sometimes of further personal information; (4) keeping records

of their crimes; (5) researching personal information, such as

social security numbers and dates of birth, for potential

identity theft victims; and (6) verifying the status of stolen

access devices.

             b.   It is a common practice for those involved in

identity theft or bank fraud to use either false identification

or stolen real identification to make purchases with stolen




                                    15
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 17 of 34 Page ID #:17




access devices at retail stores in order to avoid detection and

to complete the transaction.        Those who engage in such fraud

keep evidence of such retail transactions on their person.

             c.      It is common for identity thieves, and

individuals engaged in bank fraud, and identification document

fraud to use equipment and software to print credit and

identification cards, to create magnetic strips for credit

cards, to use embossing machines to create credit cards, to use

laser printers to create checks, and to use magnetic card

readers to read and re-encode credit cards.         Software relevant

to such schemes can often be found on digital devices, such as

computers.        Such equipment and software are often found on

fraudsters' persons and on their digital devices.

             d.     Oftentimes identity thieves take pictures of

items retrieved from stolen mail or mail matter with their

cellphones.

           e.       Based on my training and experience, I know that

individuals who participate in identity theft and bank fraud

schemes often have co-conspirators, and often maintain telephone

numbers, email addresses, and other contact information and

communications involving their co-conspirators in order to

conduct their business.       Oftentimes, they do so on their digital

devices.   Suspects often use their digital devices to

communicate with co-conspirators by phone, text, email, and

social media, including sending photos.




                                     16
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 18 of 34 Page ID #:18




            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES9

      31.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,



     9 As used herein, the term "digital device" includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                    17
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 19 of 34 Page ID #:19




programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           Digital device users can also attempt to conceal data

b y using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     32.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 20 of 34 Page ID #:20



            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      33.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

e ye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a



                                    19
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 21 of 34 Page ID #:21




device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress LE and/or HUYNH's thumb- and/or fingers

on the device(s); and (2) hold the device s) in front of LE

and/or HUYNH's faces with their eyes open to activate the

facial-, iris-, and/or retina-recognition feature.

            d.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

      34.   For all of the reasons described above, there is

probable cause to believe that VI CHI HUYNH has committed

violations of Title 18, United States Code, Sections 1542 and

2(a) (Use of a Passport Secured by False Statement and Aiding

and Abetting), and probable cause to believe that the items to



                                    20
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 22 of 34 Page ID #:22




 be seized described in Attachment B will be found in a search of

the persons described in Attachments A-1 and A-2.



                                         Jamaal es by, Special Agent
                                         FEDERAL BUREAU OF
                                         INVESTIGATION

Subscribed to and sworn before me
this ~ day of January, 2020.




UNITED STATES MAGISTRATE JUDGE

                            STE~d~ K~~




                                    21
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 23 of 34 Page ID #:23




                             ATTACFIMENT A-1

PERSON TO BE SEARCHED

      The person of Vi Chi HUYNH, also known as "Alex Huynh,"

date of birth October 4, 1984, with California Driver's License

Number D9831002 and United States Passport Number 590377874.

HUYNH's California Department of Motor Vehicle record lists him

as standing five foot, nine inches tall with black hair and

brown eyes.

      The search of HUYNH shall include any and all clothing and

personal belongings, digital devices, backpacks, wallets,

briefcases, purses, and bags that are within HUYNH's immediate

vicinity and control at the location where the search warrant is

executed.   The search shall not include a body cavity search or

a strip search.




                                     i
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 24 of 34 Page ID #:24



                             ATTACFIl~ENT A-2

PERSON TO BE SEARCHED

     The person of Michael LE, also known as ~~Vu Anh Le," date

of birth October 22, 1985, with California Driver's License

Number Y3470993.    LE's California Department of Motor Vehicle

record lists him as standing five foot, seven inches tall with

black hair and brown eyes.

     The search of LE shall include any and all clothing and

personal belongings, digital devices, backpacks, wallets,

briefcases, purses, and bags that are within LE's immediate

vicinity and control at the location where the search warrant is

executed.   The search shall not include a body cavity search or

a strip search.




                                    ii
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 25 of 34 Page ID #:25




                              ATTACHMENT B

I. ITEMS TO BE SEIZED

      1.     The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C.

~ 3146(a)(1) (Failure to Appear after Pre-Trial Release); 18

U.S.C. ~ 2(a) (Aiding and Abetting); 18 U.S.C. ~ 3 (Accessory

After the Fact); 18 U.S.C. § 1546 (Fraud and Misuse of Visas,

Permits, and Other Documents); 18 U.S.C. ~ 1542 (False Statement

in a Passport and Use of a Passport Secured by False Statement);

18 U.S.C. ~ 1028A (Aggravated Identity Theft); and 18 U.S.C.

~ 371 (Conspiracy) (collectively, the `Subject Offenses"),

namely:

             a.   Data, records, documents, or information

(including electronic mail and messages) pertaining to

obtaining, possessing, using, or transferring personal and/or

financial transaction identification information for persons

other than LE or HUYNH, such as names, addresses, phone numbers,

credit and debit card numbers, security codes, bank account and

other financial institution account numbers, Social Security

numbers, email addresses, IP addresses, as well as PIN numbers

and passwords for financial institutions or Internet service

providers;

             b.   Records, documents, programs, applications, or

materials pertaining to applications for, or use of, credit or

debit cards, bank accounts, or merchant processor accounts;




                                     i
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 26 of 34 Page ID #:26




           c.    Data, records, documents (including e-mails), or

information reflecting or referencing purchases of merchandise,

securities, electronic currency, and other valuable things;

           d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler's checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

           e.    Any altered, counterfeit, or fraudulent

identifications, checks, access devices, monetary instruments,

or other official documents;

           f.    Software, devices, or tools used to obtain,

create, or use counterfeit or unauthorized checks, coupons, or

access devices such as credit, debit, bank, and gift cards;

           g.    Any identifications, checks, access devices,

monetary instruments, or other official documents that are not

addressed to, or in the name of, LE or HUYNH;

           h.    Any documents or records relating to any bank

accounts, credit card accounts, or other financial accounts;

           i.    Contents of any calendar or date book stored on

any of the digital devices;




                                    ii
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 27 of 34 Page ID #:27




           j.    Global Positioning System ("GPS") coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations;

           k.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show address book information, including all stored or saved

telephone numbers;

           1.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           m.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

           n.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

           o.    Audio recordings, pictures, video recordings, or

still captured images of financial account or personal



                                    iii
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 28 of 34 Page ID #:28




information, or the collection or transfer of the proceeds of

the Subject Offenses;

           p.    Records of off-site storage locations, including

safe-deposit box keys, records, receipts, or rental agreements

for storage facilities;

           q.    Indicia of occupancy, residency or ownership of

physical premises, including locations outside of the United

States, such as forms of personal identification, records

relating to utility bills, telephone bills, loan payment

receipts, rent receipts, trust deeds, lease of rental

agreements, addressed envelopes, escrow documents, keys,

letters, mail, canceled mail envelopes, or clothing; and

           r.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           s.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,



                                    iv
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 29 of 34 Page ID #:29




as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;

                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.       records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, ~~bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms ~~records," "documents,"

"programs," `applications," and "materials" include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                     v
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 30 of 34 Page ID #:30



      3.   As used herein, the term "digital device" includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II. SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

     4.    In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

     5.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the 'search team") will, in

their discretion, either search the digital device (s) on-site or

seize and transport the device (s) and/or forensic image (s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The



                                    vi
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 31 of 34 Page ID #:31




government will not search the digital device (s) and/or forensic

images) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

      6.    The search team will conduct the search only by using

search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

      7.    The search team may subject all of the data contained

in each digital device capable of containing any of the items to

be seized to the search protocols to determine whether the

device and any data thereon falls within the list of items to be

seized.    The search team may also search for and attempt to

recover deleted, "hidden," or encrypted data to determine,

pursuant to the search protocols, whether the data falls within

the list of items to be seized.

     8.    The search team may use tools to exclude normal

operating system files and standard third-party software that do

not need to be searched.

     9.    The search team may use forensic examination and

searching tools, such as ~~EnCase" and ~~FTK" (Forensic Tool Kit),

which tools may use hashing and other sophisticated techniques.

     10.   If the search team, while searching a digital device,

encounters immediately apparent contraband or other evidence of

a crime outside the scope of the items to be seized, the team

shall immediately discontinue its search of that device pending

further order of the Court and shall make and retain notes

detailing how the contraband or other evidence of a crime was




                                    vii
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 32 of 34 Page ID #:32




encountered, including how it was immediately apparent

contraband or evidence of a crime.

      11.   If the search determines that a digital device does

not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

      12.   If the search determines that a digital device does

contain data falling within the list of items to be seized, the

government may make and retain copies of such data, and may

access such data at any time.

      13.   If the search determines that a digital device is (1)

itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

      14.   The government may also retain a digital device if the

government, prior to the end of the search period, obtains an

order from the Court authorizing retention of the device (or

while an application for such an order is pending), including in

circumstances where the government has not been able to fully

search a device because the device or files contained therein

is/are encrypted.

      15.   After the completion of the search of the digital

devices, the government shall not access digital data falling




                                   viii
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 33 of 34 Page ID #:33




outside the scope of the items to be seized absent further order

of the Court.

      16.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

      17.   Any digital device capable of being used to commit,

further, or store evidence of the offenses listed above;

     18.    Any equipment used to facilitate the transmission,

creation, display, encoding, or storage of digital data;

     19.    Any magnetic, electronic, or optical storage device

capable of storing digital data;

     20.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

     21.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

     22.    Any physical keys, encryption devices, dongles, or

similar physical items that are necessary to gain access to the

digital device or data stored on the digital device; and

     23.    Any passwords, password files, biometric keys, test

keys, encryption codes, or other information necessary to access

the digital device or data stored on the digital device.

     24.    The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the



                                    ix
Case 2:20-mj-00149-DUTY Document 1 Filed 01/13/20 Page 34 of 34 Page ID #:34




government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

     25.    During the execution of this search warrant, law

enforcement is permitted to: (1) depress LE and/or HUYNH's

thumb- and/or fingers onto the fingerprint sensor of the digital

device (only when the device has such a sensor), and direct

which specific fingers and/or thumbs shall be depressed; and (2)

hold the device in front of LE and/or HUYNH's face with their

e yes open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.    In depressing a person's thumb or finger onto a device

and in holding a device in front of a person's face, law

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989); specifically, law enforcement may

use no more than objectively reasonable force in light of the

facts and circumstances confronting them.

     26.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     x
